Dear Secretary Carnahan:
This opinion letter responds to your request dated October 10, 2007, for our review under Section 116.332, RSMo, of the sufficiency as to form of an initiative petition, submitted by Theodis Brown, pertaining to the Missouri Division of Fire Safety.
We conclude that the petition must be rejected for the following reasons:
  1. The petition neither contains, nor is it attached to, a full and correct text of a proposed statutory or constitutional measure as required under Section 115.050, RSMo 2000.
  2. The petition contains a ballot title other than an official ballot title prepared by the Secretary of State pursuant to the provisions of Section 115.180, RSMo 2000.
Because of our rejection of the form of the petition for the reasons stated above, we have not reviewed the petition to determine if additional deficiencies exist. Pursuant to Section 116.332.3, RSMo, the Secretary of State is authorized to review this opinion and "make a final decision as to the approval or rejection of the form of the petition."
Very truly yours,
 _________________________ Jeremiah W. (Jay) Nixon Attorney General